Citation Nr: 9909942	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-04 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for residuals of 
fracture of the right hand at the carpal bone of the fifth 
digit (major).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel



INTRODUCTION

The veteran had active service from March 1995 to February 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted service connection for 
residuals of fracture of the right hand at the carpal bone of 
the fifth digit (major) and assigned a noncompensable or zero 
percent disability rating for that condition.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained.

2.  The veteran is right hand dominant.

3. The veteran's residuals of fracture of the right hand at 
the carpal bone of the fifth digit (major) are manifested by 
pain and tenderness without loss of dexterity, swelling, 
limitation of motion or X-ray findings.

CONCLUSION OF LAW

The criteria for a 10 percent evaluation for residuals of 
fracture of the right hand at the carpal bone of the fifth 
digit (major) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.14, 4.20, 
4.71a, Diagnostic Code 5299-5227 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that her service-connected residuals of 
fracture of the right hand carpal bone of the fifth digit 
(major) are at least 10 percent disabling.  She asserts that 
she has experienced constant pain and difficulty lifting 
objects weighing over fifteen or twenty pounds since service.  
She has trouble carrying her infant son and can no longer 
twist a wrench in her dominant (right) hand.  She believes 
she is entitled to a compensable rating because she was 
discharged from service as a result of being unable to 
perform her duties as a mechanic secondary to ongoing wrist 
pain.  

The Board finds that the veteran's claim is plausible and 
capable of substantiation and is therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  A claim that a 
service-connected condition has become more severe is well 
grounded where the veteran asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  The Board also is satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as required under 38 U.S.C.A. 
§ 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness, to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The veteran underwent open reduction and internal fixation of 
a fractured fifth metacarpal of the right hand in service.  
VA evaluation of the right hand in August 1997 revealed 
complaints of ongoing pain at the fracture site but no 
objective abnormality.  VA examination conducted in April 
1998 revealed complaints of continuous pain on the ulnar side 
of the hand and wrist which intensified with repetitive 
motion and with lifting over fifteen to twenty pounds.  The 
examiner noted that the right hand also demonstrated slight 
tenderness on palpation near the area of the fifth 
metacarpal.  There was no swelling, loss of dexterity, or 
functional deficit of the hand.  The wrist was tender on the 
ulnar side.  There was full range of motion with pain on 
extension.  X-rays of the right hand were negative.  

The noncompensable evaluation has been assigned to the 
veteran's residuals of fracture pursuant to the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5227.  Under this 
diagnostic code, the veteran's disability is considered 
analogous to ankylosis of a finger.  38 C.F.R. §§ 4.20, 4.27.  
In order to evaluate the veteran's claim for a compensable 
rating, the Board will consider all appropriate diagnostic 
codes.  Diagnostic Code 5227 does not provide for a 
compensable rating.  Nonetheless, the Board finds the 
veteran's disability equally suitable for evaluation under 
the diagnostic codes applicable to the wrist.  In that 
regard, a 10 percent evaluation is warranted where there is 
limitation of palmar flexion of the major wrist in line with 
the forearm or dorsiflexion of less than fifteen degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5215.  Favorable 
ankylosis of the wrist in twenty to thirty degrees of 
dorsiflexion is evaluated at 20 percent.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5214. 

Based upon the evidence, the Board concludes that the current 
noncompensable evaluation does not accurately represent the 
veteran's disability picture. Significantly, although minimal 
recognized residuals of fracture of the right hand were found 
during examinations and there are no X-ray findings of 
fracture or degenerative disease, the examiner did note pain 
on extension in April 1998.  This finding, coupled with the 
veteran's complaints of pain and functional limitation, 
persuades the Board that the evidence is in relative 
equipoise with respect to a compensable rating.  In cases 
where there is an approximate balance of negative and 
positive evidence, 38 C.F.R. § 3.102 provides that the VA 
will resolve reasonable doubt in the veteran's favor.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Considering the diagnostic criteria set forth at Diagnostic 
Code 5215, the pain noted by the examiner and the principles 
relating to functional loss due to pain supported by adequate 
pathology set forth above, a 10 percent rating is in order.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  This 
rating most nearly approximates the disability picture, in 
view of the complaints of pain and tenderness with minimal 
clinical findings.  Conversely, the Board specifically finds 
that the criteria for an evaluation in excess of 10 percent 
have not been met.  The veteran has not demonstrated 
manifestations of her hand disability that are analogous to 
ankylosis at 20 to 30 degrees dorsiflexion or ankylosis at 
any other position except favorable.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  4

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
disability under consideration has caused marked interference 
with employment, necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  Although the 
veteran alleges that she experiences pain exacerbated by 
light lifting, the medical evidence fails to provide support 
for more than minimal functional restriction represented by a 
10 percent disability rating.  Under these circumstances, the 
Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to a 10 percent evaluation for residuals of 
fracture of the right hand carpal bone of the fifth digit 
(major) is granted, subject to criteria governing the payment 
of monetary benefits.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

